Pee Cueiam.
In December 1963 defendant pleaded non vult to the murder of his wife. He was sentenced to 15 to 25 years in State’s Prison.
The instant post-conviction relief proceeding, prosecuted on his behalf by the Public Defender, contends that his plea was not voluntarily made and should not have been accepted. The issues of ineffective assistance of counsel and excessiveness of sentence were also raised. Basically, however, defendant asserts that his wife died from causes unrelated to the gunshot wound which defendant inflicted on her.
The trial court, after holding a full hearing in the matter, rejected all of defendant’s contentions, and specifically found that beyond any reasonable doubt the gunshot wound was the sole proximate cause of the wife’s death. The *564court’s opinion is reported at 104 N. J. Super. 67 (Law Div. 1968).
We have carefully reviewed the entire record and are in full agreement with the trial court’s findings as set forth in its opinion. We are satisfied that defendant’s plea was voluntarily made and was properly accepted. The contention of ineffective assistance of counsel is without legal foundation.
Affirmed.